Opinion of the Court
GEORGE W. LatimeR, Judge:
Before a court-martial convened at Orleans, France, the accused pleaded guilty and was convicted of six specifications of larceny, two counts of forgery, and the offense of fleeing the scene of an accident, in violation of Articles 121, 123, and 134, Uniform Code of Military Justice, 10 USC §§ 921, 923, and 934, respectively. He was sentenced to dishonorable discharge, total forfeitures, and confinement at hard labor for ten years. The convening authority approved the findings and sentence except that pursuant to a pretrial agreement he reduced the period of confinement to one and one-half years. The board of review affirmed, and we limited our grant of review to the question of whether it was error for the staff judge advocate to include references to juvenile convictions and incarcerations of the accused in the clemency section of his post-trial review.
*418In the recent case of United States v Barrow, 9 USCMA 343, 26 CMR 123, this court held that a reviewing authority may consider juvenile misdeeds and convictions in order to guide him in his action on the sentence. For the reasons expressed therein, the decision of the board of review is affirmed.
Chief Judge Quinn and Judge FER-guson concur.